Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 3/9/2021.  Claims 1-20 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement(s) filed on 3/9/2021 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action.  

Terminal Disclaimer
3.	The terminal disclaimer filed on 3/9/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10198626 and US Patent 10395100 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
4.	The previous rejections of the claims under nonstatutory double patenting are withdrawn in response to the terminal disclaimer filed on 3/9/2021.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Application is amended as follows:
Claim 1, Line 7:  Insert “also” before “being”
Claim 16, Line 11:  Insert “also” before “being”
Claim 20, Line 8:  Insert “also” before “being”
Allowable Subject Matter
6.	Claims 1-20 are allowed.

7.	The following is an Examiner’s statement for the reasons of allowance:

8.	Independent claims 1, 16, and 20 are directed towards a method, system, and storage device that includes/performs the operations of at least “dividing, by one or more processors, an image into a set of pixel regions, the set comprising a plurality of pixel regions; executing, by the one or more processors, a first object function on the set of pixel regions; generating, by the one or more processors, a value representing existence of a visual feature within a pixel region in the set of pixel regions, the value being generated as a result of executing the first object function on the set of pixel regions, the value also being generated based on a specified measure of closeness of the visual feature to one of first and second values of a probability boundary corresponding to two or more feature values corresponding to aspects of a given object depicted in the image; and generating, by the one or more processors, a result matrix including the value representing the existence of the visual feature within the pixel region”.
  	The cited and considered prior art, specifically those relied upon in the previous Office action(s) as well as those cited in conjunction with the instant Office action, fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1, 16, and 20 are allowed.
	Claims 2-15, 17-29 are allowed for being dependent upon allowed base claims 1 and 16.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664